Citation Nr: 0011555	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  99-01 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than July 21, 1997, 
for the grant of service connection for post traumatic stress 
disorder (PTSD), pseudofolliculitis barbae, tinea pedis, 
painful sternal wire syndrome secondary to mediastinotomy, 
and residual scars on chest.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 
1992.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for the following:  PTSD, evaluated as 30 percent 
disabling; pseudofolliculitis barbae, evaluated as 10 percent 
disabling; painful sternal wire syndrome secondary to 
mediastinotomy, evaluated as 10 percent disabling; residual 
scars on chest, evaluated as 10 percent disabling; and tinea 
pedis, evaluated as noncompensably disabling.  All disability 
evaluations were effective from July 21, 1997.  The veteran 
disagreed with the effective date for the grants of service 
connection and this appeal ensued.  

The Board notes that service connection has also been 
established for residual liver injury secondary to stab 
wound, and spontaneous pneumothorax, each effective from June 
26, 1995, by a rating decision in March 1997.  However, no 
appeal was taken from that determination, and the RO has not 
adjudicated a reopened claim of entitlement to an earlier 
effective date for the grant of service connection for those 
disabilities.  As such, they are not for appellate 
consideration at this time.

FINDINGS OF FACT

1. All evidence necessary for an equitable determination of 
the appeal has been obtained.

2. An unappealed RO determination denied entitlement to 
compensation benefits in August 1994.

3. A reopened claim received on June 26, 1995 requested 
service connection for disability including residuals of a 
stab wound in February 1989 including of the chest.

4. A statement by the veteran received in July 1997 may be 
construed as a timely continued appeal of a March 1997 
rating decision which established service connection for 
status post stab wound, effective from June 26, 1995.

5. A claim for service connection for post traumatic stress 
disorder (PTSD), pseudofolliculitis barbae, tinea pedis, 
and painful sternal wire syndrome secondary to 
mediastinotomy was initially received on July 21, 1997.


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date of June 26, 
1995 for the grant of service connection for residual 
scars on the chest have been met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.400(b)(2)(i), 20.302 (1999)

2. The criteria for an effective date earlier than July 21, 
1997 for the grant of service connection for post 
traumatic stress disorder (PTSD), pseudofolliculitis 
barbae, tinea pedis, and painful sternal wire syndrome 
secondary to mediastinotomy have not been met.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.400(b)(2)(i).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's earlier 
effective date claims are well grounded within the meaning of 
38 U.S.C.A. § 5107.  All relevant facts have been properly 
developed for this appeal, and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

During a September 1999 video hearing, the veteran testified 
that he filed a claim for service connection in August 1992 
at the RO in St. Louis, Missouri and twice in 1994 at the ROs 
in Nashville, Tennessee and Pittsburgh, Pennsylvania.  He 
indicated that he may have also filed a claim in October 1993 
at either the Nashville, Tennessee or St. Louis, Missouri RO.  
See September 1999 hearing transcript.  

A VA Form 21-4138 of record dated in February 1994 
establishes the veteran inquired at that time as to the 
status of a service connection filed in October 1993, 
including regarding the chest, and that he requested a 
Persian Gulf War examination at the VA medical center in 
Nashville, Tennessee.  The Board notes from its review that 
the veteran's claims folder was deemed missing in April 1994.  
See Request for Missing Folder dated April 1994.  Also, a 
Notice of Transfer of Veterans Records to the Nashville, 
Tennessee RO dated May 2, 1994 from the Washington, D.C. RO, 
indicates that unspecified adjudication action was pending on 
that date, and that the veteran had requested examination at 
Nashville, Tennessee where he resided.  In a Notice of 
Transfer of Records, dated May 5, 1994, from the Nashville, 
Tennessee RO to the Louisville, Kentucky RO, it was indicated 
the veteran's records had been sent to Nashville in error as 
the veteran resided in the jurisdiction of the Louisville, 
Kentucky RO.  On May 27, 1994, the Louisville, Kentucky RO 
advised the veteran that a review of his claims file showed 
no application for VA compensation, for disabilities of his 
back and chest, had been received.  He was advised that it 
was necessary to complete an enclosed VA Form 21-526, 
Veteran's Application for Compensation or Pension for the RO 
to process.  The record reflects no response was received 
from the veteran to that communication.  By a letter dated in 
August 1994, the Louisville, Kentucky RO advised the veteran 
that his informal claim for compensation had been denied 
based on failure of the veteran to prosecute the claim.  The 
veteran was provided VA Form 4107 which explained his right 
to appeal that decision.  The veteran was also advised that 
if a completed VA Form 21-526, Veteran's Application for 
Compensation or Pension, was not received before May 27, 
1995, within one year from the date it was sent to the 
veteran, benefits could not be paid retroactive for any 
period before the date it was ultimately received.  A 
completed VA Form 21-526 was not received from the veteran 
prior to May 27, 1995.

On June 26, 1995, the Pittsburgh, Pennsylvania RO received a 
completed VA Form 21-526 signed by the veteran.  The 
specified disabilities for which compensation was sought 
included residuals of stab wound of the lung, and internal 
injuries, in February 1989, and alienation in 1991.  The 
veteran's claims folder was transferred to the Philadelphia, 
Pennsylvania RO which adjudicated the reopened claim received 
on June 26, 1995 by a rating decision dated in March 1997.  
The March 1997 rating decision established service connection 
for spontaneous pneumothorax (claimed as internal injury), 
and status post stab wound and liver condition, effective 
from June 26, 1995.

On July 21, 1997, the Louisville, Kentucky RO received a 
statement signed by the veteran wherein he, in pertinent 
part, raised claims of entitlement to service connection for 
disabilities incurred during the Persian Gulf War, to include 
a body rash, a cyst on the face, and disability manifested by 
night sweats, difficulty sleeping and memory loss.  He also 
referred to residuals of a stab wound of the chest.  As noted 
above, a RO rating decision in July 1998 established service 
connection for the disabilities at issue, effective from July 
21, 1997.

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (1999).  

The effective date of an award of compensation based on an 
original claim, or a claim received after final disallowance, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later, except that the 
effective date for a grant of direct service connection will 
be the day following separation from active service or date 
entitlement arose, if a claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2)(i). 

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal, after a 
statement of the case is furnished, received within 60 days 
from issuance of the statement of the case, or within the 
remainder of a one year period following notice of the RO 
determination, whichever is later, unless extended for a 
reasonable period for good cause.  An unappealed RO 
determination is final as to matters decided therein, in the 
absence of clear and unmistakable error.  38 U.S.C. § 7105; 
38 C.F.R. §§ 20.200, 20.302, 20.303 (1999). 

The record establishes that the veteran was discharged from 
service in July 1992, and that the earliest communication of 
record from the veteran thereafter was received in March 
1994, which referenced a service connection claim reportedly 
filed in October 1993.  Despite the veteran's contentions, 
the record contains no evidence to support a finding that the 
veteran filed a claim for service connection for any 
disability at issue within one year of separation from 
service.  Additionally, in February 1994, the veteran did not 
reference any unprocessed claim submitted prior to October 
1993.  In May 1994, the veteran was provided notice that no 
application for VA compensation was of record, and construed 
his February 1994 statement as an informal claim for 
compensation benefits.  The veteran did not respond to this 
advisement.  By an unappealed determination in August 1994, 
the Louisville, Kentucky RO denied the veteran's February 
1994 informal claim for compensation benefits.  That 
determination is final.  38 U.S.C.A. § 7105.  Thereafter, a 
reopened claim for compensation benefits was received on June 
26, 1995, in pertinent part, for residuals of a stab wound of 
the chest in February 1989.  The RO established service 
connection for status post stab wound, effective from June 
26, 1995, by a rating decision in March 1997.  The veteran's 
July 1997 written reference to residuals of a stab wound in 
February 1989 was made within one year of notice of the March 
1997 determination.  As such, the March 1997 RO adjudication 
with regard to stab wound residuals was not final at the time 
of the July 1997 rating determination which granted service 
connection for residual scars on the chest.  38 C.F.R. 
§ 20.302.  As the establishment of service connection for 
that disorder in July 1998 stemmed from pending adjudication 
of the June 26, 1995 reopened claim with regard to that 
disorder, service connection is warranted effective from the 
date of receipt of the reopened claim on June 26, 1995.  As 
such, an earlier effective date of June 26, 1995 is granted 
for residual scars on the chest.  

With regard to the remaining disabilities at issue, as noted 
above, the record is devoid of any evidence to support the 
veteran's contention that a claim for compensation benefits 
in general, or service connection for the remaining 
disabilities at issue in particular, was received by VA 
within one year of the veteran's separation from service, or 
prior to February 1994.  Significantly, the February 1994 
informal claim for compensation benefits did not refer to any 
remaining disability at issue and, nevertheless, was finally 
denied due to failure of the veteran to prosecute the claim, 
by an unappealed RO determination in August 1994.  The June 
26, 1995 reopened claim for compensation benefits did not 
refer to any remaining disability at issue when otherwise 
specifying the disabilities for which service connection was 
sought.  As such, the veteran's written statement received on 
July 21, 1997 represents the first evidence which may be 
construed as a claim for service connection for post 
traumatic stress disorder (PTSD), pseudofolliculitis barbae, 
tinea pedis, or painful sternal wire syndrome secondary to 
mediastinotomy.  Hence, the preponderance of the evidence is 
against a finding that an effective date earlier than July 
21, 1997 is warranted for post traumatic stress disorder 
(PTSD), pseudofolliculitis barbae, tinea pedis, or painful 
sternal wire syndrome secondary to mediastinotomy.  38 C.F.R. 
§ 3.400(b)(2)(i).


ORDER

An earlier effective date of June 26, 1995 for a grant of 
service connection for residual scars on the chest is 
granted.

Entitlement to an effective date earlier than July 21, 1997 
for the grant of service connection for PTSD, 
pseudofolliculitis barbae, tinea pedis, and painful sternal 
wire syndrome secondary to mediastinotomy, is denied.


		
	U.R. POWELL
	Member, Board of Veterans' Appeals

 



